702 S.E.2d 219 (2010)
Hayluri BECKLES-PALOMARES, Administrator of the Estate of Joshua Franklin Beckles-Palomares
v.
Michael Andrew LOGAN, Jr., City of Winston-Salem, Flow 425 Silas Creek Parkway, LLC, Flow Companies, Inc., Norman L. Moore.
No. 98P10.
Supreme Court of North Carolina.
October 7, 2010.
James R. Morgan, Jr., Winston-Salem, Walter C. Holton, Jr., Burley B. Mitchell, Jr., Raleigh, for City of Winston-Salem.
Rodney Guthrie, Winston-Salem, for Michael Andrew Logan, Jr.
Prior report: ___ N.C.App. ___, 688 S.E.2d 758.

ORDER
Upon consideration of the petition filed on the 8th of March 2010 by Defendant (City of Winston-Salem) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."